Case 20-40074-JMM         Doc 92    Filed 09/08/20 Entered 09/08/20 14:42:01            Desc Main
                                   Document      Page 1 of 4



Jason R. Naess, ISBN 8407
Assistant United States Trustee
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:                                               Case No. 20-40074-JMM
                                                     Chapter 7
MIKE TERANCE TRACY and JULIA
SCYSILLIA NELSIONI,

                               Debtors.


  ACTING UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S MOTION TO
                      CONVERT TO CHAPTER 13

         Gregory M. Garvin, the Acting United States Trustee (“United States Trustee”), by and

through his attorneys, hereby objects to Debtors’ Motion to Convert to Chapter 13 (the

“Motion”), Dkt. No. 81. The United States Trustee objects to the Motion for the following

reasons:

         1.     The Motion provides: “Mike Tracy . . . hereby moves to convert their case from

Chapter 7 to Chapter 13, pursuant to 11 U.S.C. 1307(a).” Dkt. No. 81 (emphasis added).

Debtors are married. See Dkt. No. 1, Statement of Financial Affairs, Part 1. They filed a joint

case. Dkt. No. 1. While Debtor Mike Tracy has included his name in the caption to the

Motion, and indicates he wishes to convert he and his wife’s case to chapter 13, his wife has filed


                                                 1
Case 20-40074-JMM        Doc 92     Filed 09/08/20 Entered 09/08/20 14:42:01             Desc Main
                                   Document      Page 2 of 4



a separate Co-Debtor’s Motion to Dismiss, seeking to dismiss her from the bankruptcy case

altogether. Compare Dkt. No. 80 with Dkt. No. 81. This apparent diversion of interests

between husband and wife creates a conflict of interest for counsel attempting to represent wife

in her attempts to be dismissed from the bankruptcy case while also representing Mike Tracy,

apparently separately from his wife, in his sole attempts to convert their chapter 7 case to chapter

13. The United States Trustee objects to the Motion because at least one of the Debtors does not

consent to conversion.

       As indicated below, the United States Trustee questions the Debtor’s choice of Code

sections on which the Motion is based. If the Debtors had moved for conversion under § 706(a)

rather than § 1307(a), that change only highlights the United States Trustee’s concerns. With a

§ 706(a) motion, the Court would have to consider § 706(c), which prohibits the conversion of a

case to chapter 13 “unless the debtor requests or consents to such conversion.” Debtor Julia

Nelsioni has not consented to conversion. See Dkt. No. 80.

       2.      Section 1307(a), the Code section cited by Debtor Mike Tracy as the basis for his

Motion, does not allow for the conversion of a chapter 7 case to chapter 13, but rather provides:

               The [chapter 13] debtor may convert a case under this chapter to a
               case under chapter 7 of this title at any time. Any waiver of the
               right to convert under this subsection is unenforceable.

The language of § 1307(a) simply does not provide for the relief being sought by Debtor.

       3.      Even if Debtor Mike Tracy had moved for conversion under § 706(a), conversion

to a chapter 13 is not appropriate in this case. Debtor has not complied with Court orders in his

chapter 7 case, has concealed property from his chapter 7 trustee during the seven (7) months the

case has been pending, and has made a false oath or account in his initial bankruptcy schedules


                                                 2
Case 20-40074-JMM         Doc 92     Filed 09/08/20 Entered 09/08/20 14:42:01             Desc Main
                                    Document      Page 3 of 4



by omitting assets. Debtor has never amended his schedules to include additional assets he has

stated that he owns during § 341 meetings of creditors and has not turned those assets over to the

chapter 7 trustee, in disregard for his duties under § 521(a)(1) and (4).

       Under § 706(a), a debtor may convert a chapter 7 case to chapter 13. At the same time, a

chapter 7 case may not be converted to chapter 13 if a debtor may not be a chapter 13 debtor.

§ 706(d). In determining whether a debtor may be a debtor under chapter 13 for the purposes of

§ 706, a court may consider the provisions of § 1307(c). See Marrama v. Citizens Bank of

Massachusetts, 549 U.S. 365, 372-76 (2007). Under § 1307(c), if “cause” exists, the Court may

convert or dismiss a chapter 13 case, whichever is in the best interests of creditors and the estate.

While § 1307(c) identifies a non-exhaustive list of potential causes, the Court has authority under

§ 1307(c) and § 105(a) to find cause where, among other things, there has been an abuse of the

bankruptcy system. Marrama, 549 U.S. at 374-76. “‘For cause’ is an expansive standard and

many different findings could lead to a dismissal for cause.” In re Santos, 561 B.R. 825, 829

(C.D. Cal. 2017) (citations omitted). A finding that cause exists under § 1307(c) “is tantamount

to a ruling that the individual does not qualify as a debtor under chapter 13.” Marrama, 549

U.S. at 374. In other words, if cause would exist to convert or dismiss a case from chapter 13

for cause, the case should not be converted to chapter 13 from chapter 7 in the first place.

       Debtors’ non-compliance with the Court’s orders and their other duties as chapter 7

debtors would be sufficient abuse of the bankruptcy system to rise to the level of cause sufficient

to dismiss convert their case from chapter 13, and the conversion of their case from chapter 7 to

chapter 13 is inappropriate.

       WHEREFORE, the United States Trustee requests the Court deny the Motion.


                                                  3
Case 20-40074-JMM         Doc 92    Filed 09/08/20 Entered 09/08/20 14:42:01        Desc Main
                                   Document      Page 4 of 4



Date: September 8, 2020                              GREGORY M. GARVIN
                                                     Acting United States Trustee


                                              By: /s/ Jason R. Naess
                                                  JASON R. NAESS
                                                  Jason.R.Naess@usdoj.gov




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 8, 2020, I caused the foregoing document to be
filed with the Court’s CM/ECF system which causes a copy of the foregoing to be served by
electronic means on the parties reflected on the Notice of Electronic Filing.

ASchild Atlas Acquisitions LLC       bk@atlasacq.com

John O Avery ch@averylaw.net; twinfalls@averylaw.net; ryan@averylaw.net;
averybklaw@gmail.com; boise@averylaw.net; pocatello@averylaw.net;
lawar78055@notify.bestcase.com

Gary L Rainsdon       trustee@filertel.com id12@ecfcbis.com lori@filertel.com
cblackburn@filertel.com jhancock@filertel.com

Paul Ross      paul@idbankruptcylaw.com

Craig W Simpson       csimpson905@westmark.org podell086@westmark.org

Lewis Nishioka Stoddard lewis@hwmlawfirm.com; judianne@ecf.courtdrive.com;
meghan@hwmlawfirm.com; jessica@hwmlawfirm.com

US Trustee      ustp.region18.bs.ecf@usdoj.gov

Any other CM/ECF participants not reflected herein


Date: September 8, 2020
                                                     /s/ Jason R. Naess
                                                     JASON R. NAESS



                                              4
